OPINION — AG — THE PROVISIONS OF THE OPEN MEETING ACT, 25 Ohio St. 1977 Supp., 301 [25-301] THRU 25 Ohio St. 1977 Supp., 314 [25-314], ARE WHOLLY APPLICABLE TO THE OKLAHOMA TAX COMMISSION AND THE COMMISSION IS NOT EXEMPT FROM THE ACT AS PART OF THE "STATE JUDICIARY" EVEN THOUGH IT PERFORMS ADJUDICATIVE FUNCTIONS; HOWEVER, IN LIGHT OF THE PROVISIONS OF 68 Ohio St. 1977 Supp., 205 [68-205] AND 28 U.S.C.A. 6103, 7213 AND 7217, CONCERNING THE CONFIDENTIALITY OF TAX RETURNS AND SANCTIONS ON THE DIVULGENCE OF SUCH INFORMATION, THAT PORTION OF A PROCEEDING BEFORE THE TAX COMMISSION INVOLVING THE DIVULGENCE OF TAX RETURNS AND RETURN INFORMATION MAY BE CLOSED. THE PROCEEDING SHOULD BE OPEN UNTIL SUCH TIME AS CONFIDENTIAL TAX RETURNS OR RETURN INFORMATION MUST BE DIVULGED AND THEN MAY BE CLOSED TEMPORARILY FOR THE DIVULGENCE OF THE INFORMATION AND RE OPENED AGAIN. IN ALL OTHER RESPECTS, MEETINGS, HEARING AND PROCEEDINGS OF THE TAX COMMISSION MUST BE OPEN TO THE PUBLIC, EXCEPT THAT THE COMMISSION CAN GO INTO EXECUTIVE SESSION FOR THE PURPOSE OF DISCUSSING THE EMPLOYMENT, HIRING, APPOINTMENT, PROMOTION, DEMOTION, DISCIPLINING OR RESIGNATION OF ANY INDIVIDUAL SALARIED PUBLIC OFFICER OR EMPLOYEE OF THE COMMISSION AND UNDER THE HOLDING OF `OKLAHOMA ASSOCIATION OF MUNICIPAL ATTORNEYS, ET AL. V. STATE OF OKLAHOMA, 49 O.B.J. 719' FOR PURPOSES OF CONFIDENTIAL COMMUNICATIONS BETWEEN A MAJORITY OF THE COMMISSIONERS AND STAFF ATTORNEYS, BUT ONLY IF SUCH COMMUNICATIONS CONCERN "A PENDING INVESTIGATION, CLAIM OR ACTION AND DISCLOSURE OF THE MATTERS DISCUSSED WOULD SERIOUSLY IMPAIR THE ABILITY OF THE COMMISSION TO PROCESS THE CLAIM OR CONDUCT THE PENDING INVESTIGATION, LITIGATION OR PROCEEDING IN THE PUBLIC INTEREST". CITE: 25 Ohio St. 1977 Supp., 304 [25-304](1), 25 Ohio St. 1977 Supp., 204 [25-204](2), 25 Ohio St. 1977 Supp., 205 [25-205], 25 Ohio St. 1977 Supp., 307 [25-307], 51 Ohio St. 1971 24 [51-24], 25 Ohio St. 1977 Supp., 304 [25-304], 68 Ohio St. 1971 207 [68-207] (GERALD WEIS)